Appeal from a judgment of the County Court of Tompkins County, entered February 9, 1976, convicting defendant, upon his plea of guilty, of the crime of attempted grand larceny in the second degree, and sentencing him to an indeterminate term of imprisonment having a maximum of four years. The only issue presented to this court on appeal is whether or not the sentence imposed was so harsh and excessive as to require modification. It is well settled that appellate courts will not interfere with the discretion and judgment exercised by a sentencing court, except under extraordinary circumstances (People v Johnson, 50 AD2d 970). Defendant urges that his background, education and experience are such that his punishment should be limited to supervision and not incarceration. *971However, the record, including the presentence report, indicates at least one previous larceny. While opinions might vary as to what the most proper and appropriate sentence might be, it cannot be said that the sentencing court abused its discretion. Moreover, under the sentence imposed, the length of the defendant’s confinement will be determined by the parole board and its duration controlled to some extent, at least, by the defendant’s own conduct and performance (see Correction Law, §§212, 803). Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Main and Herlihy, JJ., concur.